            Case 1:20-cv-00120-EGS Document 11 Filed 05/26/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 CENTER FOR BIOLOGICAL DIVERSITY,

    Plaintiff,
                                                            Civ. A. No. 20-0120 (EGS)
        v.

 U.S. DEPARTMENT OF ENERGY,

    Defendant.


                                    JOINT STATUS REPORT

       Pursuant to the Court’s May 4, 2020, Minute Order directing the parties to provide a Joint

Status Report with a recommendation for further proceedings, the parties, through counsel,

report as follows:

       1.        As noted in the parties last Joint Status Report (ECF No. 10), the Department of

Energy (“DOE”) has continued to process the Center for Biological Diversity’s (“Center”) FOIA

request to produce additional records. Given the timing of the most recent production, the parties

require additional time to meet and confer in an effort to resolve or at least narrow any remaining

disputed issues before proposing any briefing schedule.

       2.        Accordingly, the parties propose to file another joint status report on or before

June 25, 2020, identifying any outstanding disputed issues and proposing a schedule for any

further proceedings.

       A Proposed Order is Attached.
        Case 1:20-cv-00120-EGS Document 11 Filed 05/26/20 Page 2 of 2




Dated: May 26, 2020                           Respectfully submitted,

                                              MICHAEL R. SHERWIN
 /s/ Howard M. Crystal                        Acting United States Attorney
HOWARD M. CRYSTAL
(D.C. Bar No. 446189)                         DANIEL F. VAN HORN
ANCHUN JEAN SU                                D.C. Bar No. 924092
((DC Bar No. CA285167)                        Chief, Civil Division

CENTER FOR BIOLOGICAL DIVERSITY               By: /s/ Daniel P. Schaefer
1411 K Street N.W., Suite 1300                DANIEL P. SCHAEFER
Washington, D.C. 20005                        D.C. Bar No. 996871
Telephone: 202-809-6926                       Assistant United States Attorney
Email: hcrystal@biologicaldiversity.org       555 4th Street, N.W.
                                              Washington, D.C. 20530
Attorney for Plaintiff                        (202) 252-2531
                                              Daniel.Schaefer@usdoj.gov

                                              Counsel for Defendant




                                          2
